Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/15/2022, 6/15/2022, 6/15/2022, 6/15/2022, 8/3/2022, 8/3/2022, 9/6/2022, 9/6/2022, 9/26/2022, 9/26/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “a cross-section area of the tank increases from a lower end of the tank to an upper end of the tank” in claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation "a main wall extending upward from the base and having an inward inclination from a lower end provided on the base to an upper end" in lines 11-12. This limitation contradicts the limitation "a cross-section area of the tank increases from a lower end of the tank to an upper end of the tank" in lines 7-8.  
Claims 3 are 5 are rejected as being dependent from a rejected base claim.

Allowable Subject Matter
Claims 7, 10, 11 and 13-21 are allowed.
The following is an examiner’s statement of reasons for allowance: Previously cited reference to Huang (CN 207870035 U) shows a tank (11), a pump (50), a pipe (41, 32), a plate (30), a filter (80) and (62), and a UV light (64). 
While Huang shows the parts of the invention, the reference fails to show or render obvious the UV light provided on a lower end of a filter, specifically “a sterilizing light that emits ultraviolet (UV) light toward the main wall, 2Serial No. 16/571,076Docket No. PBC-0740 Reply to Office Action of a first filter surrounding the pump to filter liquid entering the pump, the sterilizing light being provided on a lower end of the first filter; and a second filter provided within the first filter and surrounding the pump” of the liquid dispenser of claim 1; 
“a filter having a plurality of through- holes and surrounding the pump in the tank, wherein the UV light is provided on a lower end of the filter” of the liquid dispenser of claim 7;
“a filter having a plurality of through-holes and surrounding the pump in the tank; a UV light provided on a lower end of the filter and emitting UV light toward the tank” of the liquid dispenser of claim 14;
“a UV light provided on a lower end of the first filter to emit ultraviolet rays toward a side of the tank” of the liquid dispenser of claim 19.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant's arguments, filed 8/9/2022, with regard to the Drawing objection has been fully considered but is not persuasive. Applicant states, “Applicant herein amends claim 1 to recite8 Serial No. 16/571,076 Docket No. PBC-0740Reply to Office Action of May 10, 2022that a tank (and not the wall itself) has a cross section area that increases from a lower end of the tank to an upper end of the tank. Applicant submits that a tank having this feature is depicted, for example, at FIGS. 1-6.”
The Examiner respectfully disagrees with the Applicant’s assertion and draws attention to the annotated Figure 3 of Applicant’s disclosure below. The cross section area of the tank increases from an upper end of the tank to a lower end of the tank, not from the lower end to the upper end. Claim 19 correctly states “wherein the side of the tank is inclined inward from a bottom end to a top end”.
    PNG
    media_image1.png
    589
    854
    media_image1.png
    Greyscale

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE A CLERKLEY whose telephone number is (571)270-7611. The examiner can normally be reached 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIELLE A CLERKLEY/Examiner, Art Unit 3643                                                                                                                                                                                                        

/DAVID J PARSLEY/Primary Examiner, Art Unit 3643